 Case 8:20-cv-00534-TPB-AEP Document 28 Filed 01/04/21 Page 1 of 2 PageID 105



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

KATHERINE JARRELL,

       Plaintiff,
v.
                                                           Case No. 8:20-cv-534-T-60AEP
ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
___________________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and recommendation

of Anthony E. Porcelli, United States Magistrate Judge, entered on October 27, 2020.

(Doc. 27). Judge Porcelli recommends that the “Commissioner’s Motion to Dismiss” (Doc.

19) be granted and that “Petitioner’s Motion for Leave to Amend Petition for Writ of

Mandamus and Memorandum of Law in Support” (Doc. 25) be denied. Neither party filed

an objection to the report and recommendation, and the time to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews

legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.

Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,


                                         Page 1 of 2
 Case 8:20-cv-00534-TPB-AEP Document 28 Filed 01/04/21 Page 2 of 2 PageID 106



1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

        Upon due consideration of the record, including Judge Porcelli’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Porcelli’s detailed and well-reasoned factual findings and legal conclusions. As such, the

motion to dismiss is due to be granted, and the motion for leave to amend is due to be

denied.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     Judge Porcelli’s report and recommendation (Doc. 27) is AFFIRMED and

        ADOPTED and INCORPORATED BY REFERENCE into this Order for all

        purposes, including appellate review.

(2)     The “Commissioner’s Motion to Dismiss” (Doc. 19) is hereby GRANTED.

(3)     “Petitioner’s Motion for Leave to Amend Petition for Writ of Mandamus and

        Memorandum of Law in Support.” (Doc. 25) is hereby DENIED.

(4)     The Clerk is DIRECTED to terminate any pending motions and deadlines, and

        thereafter close the case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 4th day of January,

2021.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE



                                          Page 2 of 2
